                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


DONALD H ARTZ,

                          Plaintiff,
                                                               Case No. 21-cv-0391-bhl
           v.

WEC ENERGY GROUP WELFARE PLAN,

                          Defendant.


                                                ORDER


           On April 30, 2021, the parties submitted a stipulated motion pursuant to which plaintiff
would file an amended complaint against a new defendant. Based on the agreement of the
parties,
           IT IS HEREBY ORDERED:
    1. The stipulated motion, ECF No. 8, is GRANTED.
    2. Plaintiff Donald H. Artz is granted leave to file an Amended Complaint asserting a claim
           under the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq.
           (“ERISA”), specifically 29 U.S.C. §1132(a)(1)(B), against Hartford Life and Accident
           Insurance Company. The amended complaint must be filed on or before May 14, 2021.
    3. Pursuant to counsel’s agreement to accept service on behalf of Hartford Life and
           Accident Insurance Company, Hartford Life and Accident Insurance Company’s answer
           shall be due 21 days after the amended complaint is filed.
    4. WEC Energy Group Welfare Plan, by its administrator Employee Benefits Committee of
           WEC will be DISMISSED from this action without prejudice upon the filing of the
           amended complaint.

    Dated at Milwaukee, Wisconsin on May 6, 2021.

                                                         s/ Brett H. Ludwig
                                                         BRETT H. LUDWIG
                                                         United States District Judge
